 443325 NLRB No. 70UNIVERSITY OF PITTSBURGH MEDICAL CENTER1We shall correct the recommended Order and notice to conformto language traditionally used by the Board in failure-to-bargain
cases. We shall also modify the judge™s recommended Order in ac-
cordance with our decision in Indian Hills Care Center, 321 NLRB144 (1996). Additionally, in accordance with Excel Container, Inc.,325 NLRB 17 (1997), we shall change the date in par. 2(e) of the
recommended Order from November 25, 1994, to September 23,
1994, the approximate date of the first unfair labor practice.2The Respondent also claims that its conduct was privileged byvirtue of the management-rights clause in its collective-bargaining
agreement with the predecessor union. It is well established, how-
ever, that such a clause is, in effect, a waiver of a union™s statutory
right to bargain and that ‚‚the waiver normally would be limited to
the time during which the contract that contains it is in effect.™™ Hol-iday Inn of Victorville, 284 NLRB 916 (1987). Here, at the time ofthe conduct at issue, the contract containing the management-rights
clause had expired.The Respondent™s heavy reliance on Lustrelon, 289 NLRB 378(1988), enfd. 869 F.2d 590 (3d Cir. 1989), is misplaced, because that
case is distinguishable on its facts. In Lustrelon, the Board adoptedwithout comment the judge™s conclusion that the employer did not
violate the Act when it unilaterally reduced the workweek of certain
employees from 5 days to 4. Although not a model of clarity, the
judge™s decision appears to have been premised on a finding that the
employer™s conduct was authorized by the terms of an expired con-
tract that the parties agreed to follow on an interim basis. Thus, the
Lustrelon judge found that the employer ‚‚was committed to follow-ing the basic terms of [the expired contract with the predecessorunion] until it reached agreement [with the newly certified union] on
the terms of a new contract.™™ 289 NLRB at 387. The Lustrelonjudge also appeared to find that the new union agreed with the em-
ployer that the terms of the expired contract, or at least those per-
taining to the workweek, would remain in effect until agreement was
reached on a new collective-bargaining agreement. 289 NLRB at
384, 386.Therefore, we read Lustrelon as standing for the proposition thatwhen an employer and a successor union agree to adopt the terms
of a predecessor union™s expired contract pending the outcome of
their negotiations for a new contract, the employer does not violate
Sec. 8(a)(5) when it exercises the rights granted him by that con-
tract. By contrast, in the instant case, there was no agreement by the
parties that the predecessor union™s expired contract would be fol-
lowed until a new collective-bargaining agreement was reached in
negotiations.3All subsequent dates are in 1994 unless indicated otherwise.4The cases cited by the Respondent are distinguishable. In Wes-tinghouse Electric Corp., 150 NLRB 1574 (1965), and Great West-ern Produce, 299 NLRB 1004 fn. 2 (1990), the Board found thatthe respondents were not obligated to bargain over subcontracting
decisions in circumstances where there was no adverse impact on
employees in the bargaining unit (Westinghouse) and no substantialchange from past practices (Westinghouse and Great Western). Here,adverse impact has been shown as well as a substantial and material
change in the Respondent™s practices. In Haddon Craftsmen, 297ContinuedPresbyterian University Hospital d/b/a University ofPittsburgh Medical Center and JNESO DistrictCouncil 1 a/w International Union of Operat-
ing Engineers, AFLŒCIO. Case 6ŒCAŒ26868March 12, 1998DECISION AND ORDERBYMEMBERSFOX, LIEBMAN, ANDHURTGENOn February 9, 1996, Administrative Law JudgePeter E. Donnelly issued the attached decision. The
Respondent filed exceptions and a supporting brief, the
General Counsel filed a limited cross-exception, and
the General Counsel and the Charging Party filed an-
swering briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs, and has
decided to affirm the judge™s rulings, findings, and
conclusions and to adopt the recommended Order as
modified and set forth in full below.1The judge found, and we agree, that the Respondentviolated Section 8(a)(5) and (1) of the Act by hiring
supervisors to perform bargaining unit direct patient
care work without notice to, or consultation with, the
Union. In its exceptions, the Respondent contends,
inter alia, that its conduct was lawful because its ‚‚cre-
ation . . . of [supervisory] positions which perform di-
rect patient care work was entirely consistent with its
past practice of so doing.™™2For the reason set forthbelow, we find no merit in this contention.The unit employees, consisting of psychiatric andstaff registered nurses, were previously represented by
the Pennsylvania Nurses Association (PNA). The last
contract between the PNA and the Respondent expired
June 30, 1993. In July 1994,3the Respondent laid off45 unit registered nurses. The Charging Party Union
won an election held September 23. On the very next
day, September 24, the Respondent posted positions
for assistant nurse clinical managers (ANCM). Al-
though nurses in the ANCM position, which was cre-
ated in 1985, are supervisors, they also perform direct
patient care work, which the judge found is unit work.
The Respondent filled the ANCM positions with one
new hire, six nurses promoted from within the bargain-
ing unit, and three nurses recalled from layoff. These
positions were filled without notice to, or bargaining
with, the Charging Party Union.It is settled that an employer must notify and offerto bargain with a union about removal of bargaining
unit work before it may assign such work to newly
created supervisory positions. Hampton House, 317NLRB 1005 (1995).We find that, to the extent that the predecessorunion permitted the Respondent to assign what had
been bargaining unit work to supervisory personnel,
the Respondent could maintain the status quo, after the
Charging Party won the Board election, by continuing
to assign that work to supervisors. However, the Re-
spondent cannot do what it did hereŠremove more
bargaining unit work from the unit by creating new su-
pervisory positions to perform such work without bar-
gaining with the Charging Party. We note that none of
the cases cited by the Respondent4state that just be-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00443Fmt 0610Sfmt 0610D:\NLRB\325.051APPS10PsN: APPS10
 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
NLRB 462 (1989), the Board essentially found that there was noshowing that the work assigned to nonunit employees was traditional
bargaining unit work. In this case, we have adopted the judge™s find-
ing that the work assigned to the new supervisory positions was bar-
gaining unit work.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of theNational Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™1The Respondent does not claim that it recalled laid-off nurses toall the positions vacated by the nurses promoted.2Cf. Amcar Division v. NLRB, 596 F.2d 1344, 1350 (8th Cir.1979) (subcontracting had adverse impact on bargaining unit when
it resulted in loss of reasonably expected work opportunities for unit
employees on layoff).cause an employer has a past practice of, e.g., sub-contracting certain work, the employer may unilaterally
subcontract as much bargaining unit work as it choos-
es.Accordingly, we affirm the judge™s finding that theRespondent™s unilateral conduct violated Section
8(a)(5).ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondent, Presbyterian University Hospital d/b/a
University of Pittsburgh Medical Center, Pittsburgh,
Pennsylvania, its officers, agents, successors and as-
signs, shall1. Cease and desist from
(a) Hiring supervisors to perform bargaining unitwork without notice to or bargaining with the Union.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
rights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with JNESO District Council1 a/w International Union of Operating Engineers,
AFLŒCIO, as the collective-bargaining representative
of the employees in the appropriate unit as to their
terms and conditions of employment, including the hir-
ing of supervisors to perform bargaining unit work.
The appropriate unit is:All full-time and regular part-time psychiatricnurses and staff nurses employed by the Employer
at its Western Psychiatric Institute and Clinic
Building located at 3811 O™Hara Street, Pitts-
burgh, Pennsylvania, excluding outpatient nurses,
all other registered nurses, office clerical employ-ees and guards, other professional employees and
supervisors as defined in the Act, and all other
employees.(b) Make whole unit employees for any loss ofwages or other benefits they may have suffered as a
result of the Respondent™s unlawful action, in the man-
ner set forth in the remedy section of the judge™s deci-
sion.(c) Rescind the unlawful unilateral action and re-store the status quo ante with respect to any reductions
in the work performed by unit employees due to the
employment of supervisors to perform unit work.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its Pittsburgh, Pennsylvania facility copies of the at-
tached notice marked ‚‚Appendix.™™5Copies of the no-tice, on forms provided by the Regional Director for
Region 6, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since September 23, 1994.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.MEMBERHURTGEN, concurring.I concur in the result reached by my colleagues, butI rely on the following rationale.The Respondent has, in the past, assigned bargainingunit work to newly created supervisory positions.
There is no indication, however, that the Respondent
did so at a time when there were unit employees in
layoff status. By contrast, in the instant case, there
were a substantial number of laid-off unit employees
who had not been offered recall at the time the Re-
spondent filled the ANCM positions.1In these cir-cumstances, I would find that the employees in the
bargaining unit suffered a significant detriment over
and above that which they had experienced from the
Respondent™s unilateral actions in the past,2and thatthe Respondent™s hiring of supervisors to perform bar-
gaining unit work under these facts involved a signifi-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00444Fmt 0610Sfmt 0610D:\NLRB\325.051APPS10PsN: APPS10
 445UNIVERSITY OF PITTSBURGH MEDICAL CENTER3But for the fact of layoff, I would find that the Respondent actedwithin the past practice. Under that practice, the maximum number
of ANCM positions was 35. The Respondent™s creation of 10
ANCM positions in the instant case was well within these limits.1WPIC, one of Respondent™s facilities, is a full service psychiatrichospital.2A 1-year contract extension was agreed to by the parties. How-ever, it was not ratified by the membership.cant departure from prior practices.3Accordingly, Iwould find that the Respondent violated Section
8(a)(5) of the Act.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
hire supervisors to perform bargainingunit work without notice to and bargaining with the
Union.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of the rights guaranteed them by Section 7 of the Act.WEWILL
, on request, bargain with JNESO DistrictCouncil 1 a/w International Union of Operating Engi-
neers, AFLŒCIO, as the collective-bargaining rep-
resentative of our employees in the appropriate unit as
to their terms and conditions of employment, including
the hiring of supervisors to perform bargaining unit
work. The appropriate unit is:All full-time and regular part-time psychiatricnurses and staff nurses employed at our Western
Psychiatric Institute and Clinic Building located at
3811 O™Hara Street, Pittsburgh, Pennsylvania, ex-
cluding outpatient nurses, all other registered
nurses, office clerical employees and guards, other
professional employees and supervisors as defined
in the Act, and all other employees.WEWILL
make whole the unit employees for anyloss of wages or other benefits they may have suffered
as a result of our unlawful action.WEWILL
rescind all unlawful unilateral actions andrestore the status quo ante with respect to any reduc-
tions in the work performed by unit employees due to
the employment of supervisors to perform unit work.PRESBYTERIANUNIVERSITYHOSPITALD/B/AUNIVERSITYOF
PITTSBURGHMEDICALCENTERSuzanne C. McGinnis, Esq. and Donald J. Burns, Esq., forthe General Counsel.Joel E. Cohen, Esq., of New York, New York, for the Re-spondent.Gerif Carlson, Esq., of Verona, New Jersey, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEPETERE. DONNELLY, Administrative Law Judge. Uponcharges filed by JNESO District Counsel 1 a/w International
Union of Operating Engineers, AFLŒCIO (the Union or the
Charging Party) against Presbyterian University Hospital
d/b/a University of Pittsburgh Medical Center (the Employer
or Respondent), a complaint and notice of hearing issued on
February 3, 1995, alleging that Respondent violated Section
8(a)(1) and (5) of the Act by increasing the number of super-
visory assistant nurse clinical managers (ANCMs) who there-
after performed unit work, without notice or bargaining with
the Union. An answer was timely filed by Respondent, and
a hearing was held before me on October 23, 1995. Briefs
have been timely filed by the General Counsel, Respondent,
and the Charging Party, which have been duly considered.FINDINGSOF
FACTI. EMPLOYER™SBUSINESS
The Employer is a nonprofit corporation with an officeand facilities in Pittsburgh, Pennsylvania, where it is engaged
in the operation of an acute care hospital providing medical
care. During the 12-month period ending October 31, 1994,
the Employer derived from its operations gross revenues in
excess of $250,000 and purchased and received at its Pitts-
burgh, Pennsylvania facilities goods and services valued in
excess of $50,000 directly from points outside the Common-
wealth of Pennsylvania. The complaint alleges, the answer
admits, and I find that the Employer is an employer within
the meaning of Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
The complaint alleges, the answer admits, and I find thatthe Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. FactsThe unit here consisted of about 120 full-time and regularpart-time psychiatric nurses and staff nurses (RNs) employed
at Western Psychiatric Institute and Clinic (WPIC) in Pitts-
burgh, Pennsylvania.1This RN unit was originally rep-resented by the Pennsylvania Nurses Association (PNA) pur-
suant to unit certification by the Commonwealth of Pennsyl-
vania in 1973. The last collective-bargaining agreement be-
tween the PNA and WPIC ran from July 1, 1990, through
June 30, 1993.2On July 9, 1993, the Union filed a petition to represent theRN unit at WPIC and an election, which included both the
PNA and the Union, was conducted on October 8, 1993,
which the Union won. However, objections to the election
were filed by the Respondent and a second election was held
on September 23, 1994. The Union won, and Respondent
once again filed objections to the election. However, theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00445Fmt 0610Sfmt 0610D:\NLRB\325.051APPS10PsN: APPS10
 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3All dates refer to 1995 unless otherwise indicated.4These are done to assure patient needs and safety.5Pursuant to licensing regulations, only RNs may administer medi-cations or perform certain medical procedures.6Regulations also require that only RNs write treatment plans.7Only RNs are allowed to do this transfer.8The shift-charge nurse is responsible for coordinating the work-load on that shift.9Unit RNs are paid a higher rate for the hours spent performingcharge nurse duties.10Some 24 unit RNs were laid off on July 1994 as a part of areduction in force at WPIC.11I also note that there are several tasks that, under licensing regu-lations, must be performed by RNs. Obviously, this type of direct
patient care work cannot be performed by other classifications of
employees who are not RNs.Board certified on January 31, 1995.3However, the Re-spondent elected to test the Board™s certification by refusing
to bargain with the Union. Upon motion by the General
Counsel, the Board found that the refusal to bargain violated
Section 8(a)(5) of the Act and, shortly prior to this hearing,
Respondent dropped this litigation and agreed to recognize
the Union for the RN unit. There was no collective-bargain-
ing agreement between the Union and the Respondent at the
date of this hearing.WPIC operates with three shifts daily, with 24 hours perday coverage. WPIC™s operations consist of the 13 in-patient
nursing units where various mental illnesses and age groups
are attended. Each unit is supervised by a nurse clinical man-
ager (NCM). In addition, there are either one or two ANCMs
on each unit. The composition of employees on the various
units differs according to the needs of the units.The RNs in the unit are responsible for direct patient carewhich includes assisting patients in their daily living activi-
ties such as bathing and grooming. Unit RNs also do patient
admission assessments. They also do patient observations,4administer medications,5participate in team meetings to as-sess the progress of patients, and discuss changes in treat-
ment. They also assist in writing treatment plans.6They alsotranscribe physicians™ orders on to patient charts.7They arealso assigned as shift ‚‚charge nurses™™8when ANCMs arenot available to perform that job.9Normally, no unit RN willbe designated as a charge nurse if there is an ANCM on duty
to perform that function.In addition to the unit RNs, there are several other classi-fications of employees. Some are organized and some are not
organized. Some of these classifications also perform direct
patient care, i.e., attending to the daily living needs of pa-
tients. These classifications would include milieu therapists,
patient care associates (PCAs), psychiatric assistants (PAs),
child care workers (CCWs), nursing assistants (NAs), cer-
tified occupational therapy assistants (COTAs), and rec-
reational therapists (RAs).NCMs and ANCMs also perform direct patient care work,although both are classified as supervisory positions. This is
not in dispute. The amount of direct patient care work per-
formed by these supervisors will vary depending on the
needs of the shift on the particular unit. The record also dis-
closes that ANCMs can and do assign patients to themselves
and when they do, they have the same direct patient care re-
sponsibilities as the unit RNs, including the special tasks
noted above which, by regulation, may only be done by RNs.With respect to the classification in issue, the ANCMs, itappears that in June 1994 there were 2 ANCMs for each of
the 13 units, or a total of 26 ANCMs.On the day following the second election, September 24,1994, and while some unit nurses were still in layoff status,10some 8 to 10 positions were posted by Respondent for
ANCMs. These positions were filled and by September 1995
Respondent employed a total of 35 ANCMs. Some ANCMs
were acquired by promotion from among unit RNs; two had
been unit employees on layoff, and one was an outside hire.It is undisputed that these positions were filled without no-tice to or bargaining with the Union. Further, these hirings
were all accomplished at a time when the Respondent was
refusing to bargain with the Union while contesting the re-
sults of the election and litigating the Board™s certification.B. Discussion and AnalysisExisting precedent makes it clear, and it is not disputed bythe parties, that the creation of supervisory positions and the
selection of individuals to fill those positions is not normally
a mandatory subject of bargaining. An employer is free to
take such action without consulting or bargaining with the
Union.However, another question is raised by the instant case be-cause the supervisory ANCMs in this case performed unit
RN direct patient care work in addition to their supervisory
functions.Respondent argues, however, that there is no such thing as‚‚unit work™™ because, as set out above and in the record in
greater detail, the work performed by RNs in the unit was
also performed by other classifications of employees. Re-
spondent argues that the direct patient care work performed
by the unit RNs cannot be deemed unit RN work any more
than it could be considered milieu therapist, PCA, or NA
work. This is a ingenious contention. The direct patient care
work in issue is unit work simply because it is regularly per-
formed by unit employees. The direct patient care work
being done by the newly created ANCMs is still unit work
even though some of the direct patient care work they per-
form is also performed by employees in other classifica-
tions.11Respondent also argues that since ANCMs have in thepast, under prior contracts with a predecessor union (PNA),
created ANCM positions who performed unit work, a past
practice has thus been established which precludes the Union
in this case from asserting that creating ANCM positions
performing unit work is a mandatory subject of bargaining.
I do not agree.A past practice under a prior collective-bargaining agree-ment with a different union is not binding on a newly cer-
tified union. The Union here cannot be assumed to carry the
baggage of prior concessions or agreements as to terms and
conditions of employment. Respondent is obliged to bargain
anew with the Union for a first contract for all unit employ-
ees and for all of their terms and conditions of employment
including, and perhaps especially, unit work.When the employees selected a new Union to representthem, a new relationship was established. Respondent there-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00446Fmt 0610Sfmt 0610D:\NLRB\325.051APPS10PsN: APPS10
 447UNIVERSITY OF PITTSBURGH MEDICAL CENTER12While, obviously, the Union could have adopted the past prac-tices of its predecessor union, nothing in this record suggests that
this was done.13While it does not appear that the Union requested bargaining onthis issue, the record makes it clear that Respondent was refusing
to bargain at all until shortly before this hearing, while it was testing
the Board™s certification of the Union. In these circumstances, I con-
clude that any request by the Union to bargain on the issue of creat-
ing these supervisory positions to perform unit work would have
been futile.after became obliged to bargain in good faith on all the termsand conditions of employment for those unit employees.Respondent also argues that the work being performed byANCMs has not reduced the amount of work being done by
unit RNs. This argument begs the question. It well may be
that unit RNs are performing the same amount of work be-
fore the ANCM positions were established. However, where
an additional workload creates the need for more unit work
to be performed and this is accomplished by hiring ANCM
supervisors, this action must nonetheless be bargained with
the Union simply because, as I have concluded above, it is
unit work. Respondent may not hire ANCM supervisors to
perform unit work and then absolve itself by arguing that the
unit RNs were doing the same amount of work as they had
been doing before the supervisors were hired.It is absolutely clear that work which would have beendone by unit RNs is being done by supervisory ANCMs in
these newly created positions. This is especially true as to
work which must, by regulation, be performed by an RN;
charge nurse work; and work done by ANCMs when they as-
signed patients to themselves.In this case, the employees made a decision to obtain newrepresentation. Both the preamble to the Act (Sec. 1) as well
as Section 7 and Section 8(a)(5) provide that employees shall
have the right to bargain collectively through representatives
of their own choosing. It would be a patent subversion of
that right to allow employees to select representation and at
the same time bind them to practices that may have devel-
oped between their prior representatives and an employer. In-
deed, those past practices may have in some way contributed
to the rejection of representation by that union and the selec-
tion of new union representation.12Respondent also argues that it had no obligation to bargainover the creation of the ANCM positions since these posi-
tions were budgeted before the Union election. Even assum-
ing that this has been established, it is irrelevant. The issue
is not motivation. The only issue is whether the action taken,
i.e., the creation of new supervisory positions to perform unit
work, should have been bargained with the Union.13Respondent™s reliance on Lustrelon, Inc., 289 NLRB 378(1988), affd. 869 F.2d 590 (3d Cir. 1989), is misplaced. In
Lustrelon, the issue was whether the employer could unilater-ally reduce the work hours of unit employees from 5 to 4
days while negotiating on a new contract with a successor
union. In Lustrelon, the prior contract with the predecessorunion explicitly stated that the contract should not be con-
strued as a guarantee of hours of work and there had been
no showing that the employer had been barred in the past
from reducing the workweek.In the instant case, unlike Lustrelon, the prior contractdoes not explicitly permit the Employer to hire supervisors
to perform unit work, and the issue is not the number ofhours worked but whether supervisors could be hired to per-form unit work without discussing or consulting with the
Union.In short, I conclude, in the circumstances of this case, thatRespondent was not privileged to hire supervisors to perform
unit work without notice to or consultation with the Union
and, to do so, violated Section 8(a)(5) of the Act.IV. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of the Respondent set forth in section IIIabove, occurring in connection with Respondent™s operations
set forth in section I above, have a close and intimate rela-
tionship to trade, traffic, and commerce among the several
States and tend to lead to labor disputes burdening and ob-
structing commerce and the free flow of commerce.THEREMEDYHaving found that Respondent has engaged in and is en-gaging in unfair labor practices, I shall recommend that it
cease and desist therefrom and take certain affirmative action
necessary to effectuate the policies of the Act.I have found that Respondent violated Section 8(a)(5) and(1) of the Act by hiring supervisors to perform bargaining
unit work without notice to or consultation with the Union.
Accordingly, I shall recommend that the unit employees be
made whole for any loss of earnings or other benefits they
may have suffered as a result of the Respondent™s unlawful
action. Any payments to unit employees shall be computed
in the manner described in New Horizons for the Retarded,283 NLRB 1173 (1987), and F.W. Woolworth Co.
, 90NLRB 289 (1950). I shall not, however, despite the urging
of the General Counsel, recommend the imposition of a
broad remedial Order as, in my opinion, it is not warranted.CONCLUSIONSOF
LAW1. The Respondent, Presbyterian University Hospital d/b/aUniversity of Pittsburgh Medical Center, is an employer en-
gaged in commerce within the meaning of Section 2(6) and
(7) of the Act.2. The Union, JNESO District Council 1 a/w InternationalUnion of Operating Engineers, AFLŒCIO, is a labor organi-
zation within the meaning of Section 2(5) of the Act.3. At all times material, the following employees con-stitute a unit appropriate for the purposes of collective bar-
gaining within the meaning of Section 9(b) of the Act:All full-time and regular part-time psychiatric nursesand staff nurses employed by the Employer at its West-
ern Psychiatric Institute and Clinic Building located at
3811 O™Hara Street, Pittsburgh, Pennsylvania; exclud-
ing outpatient nurses, all other registered nurses, office
clerical employees and guards, other professional em-
ployees and supervisors as defined in the Act, and all
other employees.4. At all times material, the Union has been and is nowthe exclusive representatives of the employees in the above-
described bargaining unit for the purposes of collective bar-
gaining within the meaning of Section 9(a) of the Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00447Fmt 0610Sfmt 0610D:\NLRB\325.051APPS10PsN: APPS10
 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5. Since September 23, 1994, Respondent hired super-visory employees (ANCMs) who subsequently performed the
work of unit employees.6. By hiring supervisory employees (ANCMs) to performthe work of unit employees, Respondent violated Section
8(a)(5) of the Act.[Recommended Order omitted from publication.]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00448Fmt 0610Sfmt 0610D:\NLRB\325.051APPS10PsN: APPS10
